


110 HR 6155 IH: Renewable Investment and Consumer

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6155
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committees on
			 Energy and Commerce,
			 Science and Technology,
			 and Education and Labor,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To establish and fund a Clean Energy Fund, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Renewable Investment and Consumer
			 Protection Act.
		2.Clean Energy
			 Fund
			(a)Establishment of
			 Clean Energy Fund
				(1)Creation of
			 FundThere is established in the Treasury of the United States an
			 account to be known as the Clean Energy Fund, consisting of such
			 amounts as may be appropriated as provided in this section.
				(2)TransfersThere
			 is hereby appropriated an amount equivalent to the increase in revenues
			 received in the Treasury as the result of the tax imposed under section 4983 of
			 the Internal Revenue Code of 1986. Of such amounts—
					(A)60 percent shall
			 be appropriated to offset the cost of subsequent legislation—
						(i)to
			 accelerate the use of clean domestic renewable energy resources and alternative
			 fuels;
						(ii)to
			 promote the utilization of energy-efficient products and practices and
			 conservation; and
						(iii)to
			 increase research, development, and deployment of clean renewable energy and
			 efficiency technologies; and
						(B)40 percent shall
			 be appropriated to the Secretary of Health and Human Services for carrying out
			 the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et
			 seq.).
					(b)Imposition of
			 taxThe Internal Revenue Code
			 of 1986 is amended by inserting after chapter 44 the following new
			 chapter:
				
					44AStock repurchase
				transactions by major integrated oil companies
						
							Sec. 4983. Stock repurchase transactions by major integrated
				  oil companies.
						
						4983.Stock
				repurchase transactions by major integrated oil companies
							(a)Imposition of
				taxThere is hereby imposed
				on each covered stock repurchase transaction a tax equal to 10 percent of the
				fair market value of such transaction.
							(b)Liability for
				taxThe tax imposed by subsection (a) shall be paid by the
				purchaser of the repurchased stock.
							(c)Covered stock
				transactionFor purposes of this section, the term covered
				stock repurchase transaction means the repurchase of outstanding shares
				of stock by a major integrated oil company (as defined in section 167(h)(5))
				pursuant to a stock buyback
				program.
							.
			(c)Clerical
			 amendmentThe table of chapters for subtitle D of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to chapter
			 44 the following new item:
				
					
						Chapter 44A. Stock repurchase transactions
				by major integrated oil
				companies.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply with respect
			 to purchases of stock after the date of the enactment of this Act.
			
